 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    RICHARD SCOTT KINDRED,                            Case No. 1:18-cv-00554-DAD-EPG (PC)
12                       Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
                                                        RECOMMENDING THAT PLAINTIFF’S
14    BRANDON PRICE, et al.,                            MOTION FOR INJUNCTIVE RELIEF BE
                                                        DENIED
15                       Defendants.
                                                        (ECF No. 84)
16
                                                        OBJECTIONS, IF ANY, DUE WITHIN
17                                                      TWENTY-ONE DAYS
18
            Plaintiff Richard Scott Kindred (“Plaintiff”) is a civil detainee proceeding pro se and in
19
     forma pauperis in this civil rights action pursuant to 19 U.S.C. § 1983. Before the Court is
20
     Plaintiff’s Motion for an Order of Protection of Plaintiff’s Religious Items During a Search of
21
     Plaintiff’s Dorm Room for Contraband, which the Court construes as a motion for injunctive
22
     relief. (ECF No. 84.) For the reasons discussed below, the Court recommends that Plaintiff’s
23
     motion be denied.
24
            I.      PLAINTIFF’S MOTION
25
            In the motion, Plaintiff states that, on June 15, 2021, Plaintiff’s A.M. Shift Lead at the
26
     Department of State Hospitals—Coalinga (“DSH-Coalinga”) warned an officer that Plaintiff was
27
     Native American and his religious items were not to be tampered with. (Id. at 1.) The officer went
28
                                                       1
 1   in and disregarded the Shift Lead’s order and Plaintiff was not allowed to be present. (Id.) When

 2   Plaintiff returned, he discovered that his altar had been searched and certain items in the alter

 3   were mishandled. (Id.) Plaintiff requests that the Court take “proper action[.]” (Id. at 2.)

 4          II.     LEGAL STANDARDS FOR INJUNCTIVE RELIEF

 5          “A federal court may issue an injunction if it has personal jurisdiction over the parties and

 6   subject matter jurisdiction over the claim; it may not attempt to determine the rights of persons

 7   not before the court.” Zepeda v. U.S. I.N.S., 753 F.2d 719, 727 (9th Cir. 1983). “A federal court is

 8   without personal jurisdiction over a defendant unless the defendant has been served in accordance

 9   with Fed. R. Civ. P. 4.” Benny v. Pipes, 799 F.2d 489, 492 (9th Cir. 1986); accord S.E.C. v. Ross,

10   504 F.3d 1130, 1140 (9th Cir. 2007) (“[I]n order for the court to assert personal jurisdiction over

11   a party-in-interest, the party must be properly served.”). Relatedly, under Federal Rule of Civil

12   Procedure 65(d)(2), an injunction binds only “the parties to the action,” their “officers, agents,

13   servants, employees, and attorneys,” and “other persons who are in active concert or

14   participation.” Fed. R. Civ. P. 65(d)(2)(A)-(C). “When a plaintiff seeks injunctive relief based

15   on claims not pled in the complaint, the court does not have the authority to issue an injunction.”

16   Pac. Radiation Oncology, LLC v. Queen's Med. Ctr., 810 F.3d 631, 633 (9th Cir. 2015).

17   An injunction must be “(1) directed to a party, (2) enforceable by contempt, and (3) designed to

18   accord or protect some or all of the substantive relief sought by a complaint in more than

19   preliminary fashion.” Orange Cnty. v. Hongkong & Shanghai Banking Corp., 52 F.3d 821, 825-

20   26 (9th Cir. 1995) (internal quotation marks and citation omitted).
21          “To obtain a preliminary injunction, [a party] must show either (1) a likelihood of success

22   on the merits and the possibility of irreparable injury or (2) the existence of serious questions

23   going to the merits and the balance of hardships tipping in [the party’s] favor.” Nike, Inc. v.

24   McCarthy, 379 F.3d 576, 580 (9th Cir. 2004)

25          Requests for prospective relief are further limited by 18 U.S.C. § 3626(a)(1)(A) of the

26   Prison Litigation Reform Act, which requires that the Court find that the “relief [sought] is
27   narrowly drawn, extends no further than necessary to correct the violation of the Federal Right,

28   and is the least intrusive means necessary to correct the violation of the Federal Right.”
                                                        2
 1             III.   DISCUSSION

 2             The Court recommends denying Plaintiff’s motion.

 3             First, Plaintiff’s motion goes beyond the allegations of the complaint. This case is

 4   proceeding on Plaintiff’s claims against Defendants Brandon Price, J. Corona, Jorge Lopez, and

 5   John/Jane Does 1-5 for violation of Plaintiff’s Fourth Amendment right against unreasonable

 6   search and seizure, against Defendants J. Corona and Jorge Lopez for violation of Plaintiff’s First

 7   Amendment right to freely exercise his religion, and against John/Jane Does 6-10 for violation of

 8   Plaintiff’s First Amendment right to access the courts. (See ECF No. 23.) Plaintiff’s claims

 9   generally relate to two searches of Plaintiff’s dorm room that occurred in January and June of

10   2018. Here, Plaintiff’s motion concerns a separate search of his dorm room on June 15, 2021,

11   which occurred after this case was filed and appears to have no relationship to the searches at

12   issue in this case. As Plaintiff is seeking injunctive relief based on claim(s) not pled in the

13   complaint, the Court will recommend that Plaintiff’s motion be denied. Pac. Radiation Oncology,

14   810 F.3d at 633 (“When a plaintiff seeks injunctive relief based on claims not pled in the

15   complaint, the court does not have the authority to issue an injunction.”).

16             Second, it is not clear who Plaintiff is seeking injunctive relief against. The unidentified

17   Shift Lead and officer described in the motion do not appear to be defendants in this case. It is

18   improper to direct an injunction to individuals who are not parties to this action. See Orange

19   Cnty., 52 F.3d at 825-26.

20             Third, it is not clear what relief Plaintiff is requesting. Plaintiff must show why the
21   proposed injunction “is narrowly drawn, extends no further than necessary to correct the violation

22   of the Federal Right, and is the least intrusive means necessary to correct the violation of the

23   Federal Right.” See 18 U.S.C. § 3626(a)(1)(A). Here, Plaintiff only makes the blanket request that

24   the Court take “proper action[.]” This is insufficient.

25             Accordingly, the Court will recommend that Plaintiff’s motion for injunctive relief be

26   denied.
27   ///

28   ///
                                                           3
 1          IV.     FINDINGS AND RECOMMENDATIONS

 2          Based on the foregoing, IT IS HEREBY RECOMMENDED that Plaintiff’s motion for

 3   injunctive relief (ECF No. 84) be DENIED.

 4          These findings and recommendations are submitted to the United States district judge

 5   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within twenty-one

 6   (21) days after being served with these findings and recommendations, Plaintiff may file written

 7   objections with the court. Such a document should be captioned “Objections to Magistrate

 8   Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file objections within

 9   the specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d

10   834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

11
     IT IS SO ORDERED.
12

13      Dated:     July 9, 2021                               /s/
14                                                     UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      4
